DETAILED ACTION
The Amendment filed March 17, 2021 has been entered. Claims 1-10 are pending. Claim 7 has been cancelled. Claim 1 is independent.

Allowable Subject Matter

Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a memory device (e.g., DRAM) which can regulate the clock period of read/write data.
Regarding independent claim 1, the major difference in the claims not found in the prior art, along with the other claimed features, is that a memory device comprising a memory control unite and a write output clock device, wherein the plurality of internal clocks comprising different delay clock periods and the memory control unit receives the data signal to identify whether the write output clock meets time-sequence requirements of the memory unit according to the data signal, when the write output clock fails to meet the time-sequence requirements, the memory control unit changes the first control value and/or the selected target internal clock for regulating the write output clock, wherein if the memory control unit identifies that the write output clock meets the time- sequence requirements, the memory control unit outputs write input data over the prior art.
Claims 2-6 and 8-10 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-10 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825